Citation Nr: 0620503	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine G. Doyle

INTRODUCTION

The veteran had active duty service from October 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating (0 percent).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains a VA medical exam dated September 
2003. Although the results from that audiological examination 
were within normal limits, the examiner stated that it is 
more likely than not that the veteran's complaints of hearing 
loss and tinnitus can be attributed to his time in service.  
In January 2006, a travel board hearing was held before the 
undersigned, during which the veteran requested a VA medical 
exam based on his belief that his hearing has worsened since 
2003.

A medical examination or opinion is necessary to make a 
decision on a claim if all of the law and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(D) (West 2002); 38 C.F.R. §  3.159(c)(4) 
(2005). 

In this case, a VA examination is necessary to determine the 
current level of the veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination to determine his 
current level of hearing loss. 
Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. §  3.385. The claims 
folder and a copy of this remand must 
be provided to the examiner in 
conjunction with the examination.

2.	Then, the RO should readjudicate the 
claim. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an appropriate period of 
time provided for response. Thereafter, 
this claim should be returned to this 
Board for further appellate review, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


